United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3636
                                  ___________

Heather Patrice Hogrobrooks,                *
                                            *
               Appellant,                   *
                                            *
       v.                                   *
                                            *
Arkansas Supreme Court Committee on *
Professional Conduct; James A. Neal, *
Individually and in his official capacity; * Appeal from the United States
Richard A. Reid, Individually and in his * District Court for the Eastern
official capacity; Sue Winters,             * District of Arkansas.
Individually and in her official capacity; *
Carlton Bailey, Individually and in his *          [UNPUBLISHED]
official capacity; Alan Humphries,          *
Individually and in his official capacity; *
Ken Reeves, Individually and in his         *
official capacity; Burt Virden,             *
Individually and in his official capacity; *
B. Michael Easley, Individually and in *
his official capacity as agent of the       *
Arkansas Supreme Court Committee on *
Professional Conduct, Agent of St.          *
Francis County, Arkansas, and as Agent *
of Harvey Yates, First Judicial District *
Court Judge; Harvey Yates, First            *
Judicial District Court Judge in his        *
official capacity,                          *
                                            *
               Appellees.                   *
                                      ___________
                           Submitted: May 2, 2001
                               Filed: May 7, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Heather Hogrobrooks appeals from the district court’s1 dismissal of her civil
rights complaint and imposition of sanctions. Upon de novo review, see Springdale
Educ. Ass’n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998), we conclude
that Hogrobrooks’s complaint was properly dismissed as barred by res judicata and the
Rooker-Feldman2 doctrine, see Costner v. URS Consultants, Inc., 153 F.3d 667, 673
(8th Cir. 1998) (res judicata bars further claims by parties based on same cause of
action); Neal v. Wilson, 112 F.3d 351, 356 (8th Cir. 1997) (under Rooker-Feldman
doctrine, district court lacked subject matter jurisdiction over challenge to state bar
disciplinary proceedings). We further conclude that the district court did not abuse its
discretion in imposing sanctions or denying appointment of counsel. See Cooter & Gell
v. Hartmarx Corp., 496 U.S. 384, 405 (1990) (sanctions); Stevens v. Redwing, 146
F.3d 538, 546 (8th Cir. 1998) (appointment of counsel).

      Accordingly, we affirm. See 8th Cir. R. 47B.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
      2
      Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court
of Appeals v. Feldman, 460 U.S. 462 (1983).
                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-